Citation Nr: 1144767	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.

In the December 2006 rating decision, service connection was granted for PTSD, and an initial 30 percent rating was assigned effective from August 30, 2006.  

In the January 2007 rating decision, service connection was denied for hearing loss and tinnitus.  

The Veteran disagreed with the denial of service connection for hearing loss and tinnitus; as well as with the initial 30 percent rating assigned for the service-connected PTSD, and filed a notice of disagreement (NOD) to that effect which was received at the RO in June 2007.  The RO issued a Statement of the Case (SOC) addressing the PTSD issue in August 2009; and, in a separate SOC issued that same month, the RO addressed the issues of service connection for hearing loss and tinnitus.  The Veteran's VA Form 9, substantive appeal was received at the RO in September 2009.  

The Veteran specifically indicated his intent to appeal all of the issues listed on the SOC and any supplemental statements of the case that his local VA office sent to him.  With respect to the PTSD issue, the Veteran specifically provided argument on the VA Form 9 as to why he believed he was entitled to a higher rating.  The Veteran did not provide additional argument on the Form 9 with respect to the issues of entitlement to service connection for hearing loss and tinnitus.  As such, the RO presumed that the Veteran's Form 9 acted as a substantive appeal only as to the issue of entitlement to an initial rating in excess of 30 percent for the service-connected PTSD, and did not include the issues of entitlement to service connection for hearing loss and tinnitus in the appeal to the Board.  However, because the Veteran specifically intended to appeal all issues addressed in the SOC(s), by checking that option on the form, the RO's action to consider only the PTSD issue as being appealed to the Board was in error.  Because the Veteran clearly elected to appeal all of the issues listed in the SOC and, because the Veteran did not distinguish between the two August 2009 SOCs in his VA Form 9, then the only logical conclusion that can be reached is that the Veteran intended to appeal all of the issues listed in both SOCs, which would include the issues of service connection for hearing loss and tinnitus.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).

In July 2011, the Veteran and his spouse testified at a video conference hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting at VAs Central Office in Washington, DC.  A transcript of the testimony is of record.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected psychiatric disorder, as likely as not, has been manifested by an overall disability picture than more nearly approximates that of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous depression and anxiety, anger, impaired impulse control affecting his ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective work and social relationships.  

2.  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name has never been demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, for the service-connected PTSD have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with pre-adjudication notice in an October 2006 letter.  The letter provided notice of what information and evidence could substantiate a claim of service connection and how initial ratings and effective dates are assigned for all grants of service connection.  The letter described what type of evidence the Veteran was responsible for obtaining, and what type of evidence VA would obtain on the Veteran's behalf.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no further notice was required once service connection was granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

During the course of the appeal, the RO provided additional letters to the Veteran notifying him that various private health care providers had been contacted and asked to provide treatment records per the Veteran's request.  To the extent possible, those records have been obtained and associated with the claims file.  As such, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In a January 2010 statement, the Veteran indicated that he had no more evidence to provide that would support his claim.

Furthermore, the most recent VA PTSD examination of July 2010 is adequate as the examiner reviewed the history of the condition, conducted a mental status examination, and provided sufficient information so the Board's determination is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings - PTSD

The Veteran seeks a higher rating for the service-connected PTSD, rated as 30 percent disabling since the effective date of service connection, August 30, 2006.  He asserts that his PTSD symptoms are productive of near-continuous panic, near-continuous agitation, anger, hostility, suicidal ideation, frustration and anxiety.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD was assigned an initial 30 percent rating, effective from August 30, 2006.  The Veteran asserts that a higher rating is warranted.

In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, diagnostic Code 9411 governs ratings for PTSD.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The was afforded VA psychiatric examinations in November 2006 and in July 2010, and the results from those reports are consistent.  At both examinations, the Veteran reported that he remained married to his current wife of over 20 years.  Although his relationship was considered good, he explained that he did not spend much time with his wife.  He reported that he preferred to be alone, and essentially isolated himself from his wife, kids and family.  He reportedly did not have many friends, but did socialize with other Veterans.  

At the time of the November 2006 examination, the Veteran was employed and worked full time as a builder.  He explained that working was an outlet for him.  

The Veteran reported a history of violence, insomnia, and dreams of the war.  He avoided watching war movies or news about Iraq.  He reported having road rage, punching walls and smashing furniture on occasion.  

At both examinations, the Veteran was neatly groomed and dressed.  Hygiene was adequate and affect was full, yet mostly restricted.  Although the Veteran was oriented to time, place, person, and situation, there was memory loss.  The Veteran's mood was depressed.  The Veteran denied suicidal ideation at the examination in November 2006, but reported both homicidal and suicidal thoughts at the examination in July 2010.  The November 2006 examiner did note, however, that the Veteran had impaired thought process, which was not shown at the July 2010 examination.  

At the July 2010 examination, the Veteran indicated that his PTSD symptoms had worsened lately, and believed this to be due to the fact that he had more time to dwell on his symptoms since his recent retirement.  The examination report notes that the Veteran retired from his job as a sheet metal worker in March 2010 due to a stroke.  

The November 2006 Axis I diagnosis was PTSD with a Global Assessment of Functioning (GAF) of 45, and the September 2010 Axis I diagnoses were PTSD and related depression and a GAF of 40.  

The November 2006 examiner specifically noted that the Veteran had a very high degree of PTSD symptoms, yet despite this, he was able to maintain gainful employment as an effective coping strategy.  In sum, the November 2006 examiner concluded that the Veteran's PTSD impacted his quality of life by leading to chronic distress coupled with an inability to control unpleasant memories.  

The July 2010 examiner noted that the Veteran's physical problems likely exacerbate his depression.  The examiner also noted that the Veteran had become more isolated and distant around family and friends, and had a very limited scope of activities.  His detachment from others and his isolation has, according to the examiner, led to a very restricted range of social interactions and activities.  Additionally, the Veteran's irritability and quickness to anger caused difficulties with his wife, co-workers (when employed) and led to incidents of road range and reckless driving.  The examiner further noted that the Veteran's quality of life was adversely impacted by symptoms including insomnia, nightmares, intrusive thoughts, emotional numbing, depression and survivor's guilt.  The Veteran relied on avoidance behaviors which also had a negative impact on his quality of life.  

The examiner specifically indicated that the Veteran's PTSD did not result in total occupational and social functioning, but that the PTSD signs and symptoms did result in deficiencies in most areas, including judgment, thinking, family relations, work, mood and/or school, manifested by symptoms such as severe road rage, reckless driving, threatened violence, a distant relationship with his wife, children and grandchildren, and a high level of subjective distress related to the PTSD, as well as the depression, which the examiner noted appeared to have developed secondary to PTSD.   

In sum, the evidence in this case shows an overall disability picture that more nearly approximates the criteria for the assignment of a 70 percent rating since the effective date of service connection.  Although no examination or assessment of record revealed any inappropriate behavior during the examination, or bad personal hygiene; and, the Veteran has always been oriented to person, place and time, the fact remains that the Veteran's PTSD symptoms have been consistently chronic and severe since the effective date of service connection.  Moreover, the ability to establish and maintain effective or favorable relationships with people has always been severely impaired; and, the Veteran's PTSD has always been manifested by symptoms of irritability with an inability to control anger, leading to uncontrolled outbursts.  These uncontrolled outbursts were noted on the 2006 examination.  Other symptoms such as avoidant behavior, isolation, inability to sleep, and an inability to establish and maintain effective relationships have been demonstrated since the effective date of service connection.  Moreover, during the 2010 examination, the Veteran reported having suicidal ideation at times.  

In other words, despite the fact that the VA examinations generally indicate that the Veteran is consistently well-groomed and appropriate during examinations, with unremarkable thought process and average intelligence, the Veteran has a clear pattern of hostility, anger outbursts, and an inability to control his anger.  He also has a pattern of depression.  These symptoms are clearly and consistently shown throughout the appeal period.  

The examiners assigned Global Assessment of Functioning (GAF) scores of 40 and 45, and these scores are consistent with the Veteran's consistently reported symptoms over the years, as noted above.  

In sum, the Veteran has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, such that the criteria for the assignment of a 70 percent rating are more nearly approximated.  
The evidence of record further shows that the Veteran has been experiencing near-continuous anxiety and depression, anger, and an inability to control his anger since service connection was granted, which is significantly interfering with his ability to function in everyday life.  The mental health records also show that the Veteran has struggled with family relations for some time.  Furthermore, the evidence shows that he has the ability to appear stable during an examination.  His tendencies appear to concentrate more on verbal abuse, anxiety and depression although he did report a history of violence.  These nuances are significant, because they can explain why his disability picture appears less severe in the VA examination reports.  The Veteran's testimony and mental health records reflect, however, that the Veteran has severe depression, anxiety, and impaired impulse control.  As such, the VA and mental health records, hearing testimony, and lay statements, which are competent and credible, carry great weight and support the assignment of a 70 percent rating during the entire appeal period.  

Despite being consistently well-groomed, oriented in three spheres, and displaying good hygiene on examination, the Veteran's disorder is severe, as reflected in the level of depression, anxiety, irritability, impaired impulse control, and anger.  

The overall level of severity of the Veteran's PTSD has more nearly approximated the criteria for the assignment of a 70 percent rating since the effective date of service connection, exhibiting occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  significant depression; suicidal ideation; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran also has anger, sleep problems, hypervigilance, depression, and anxiety.  These signs and symptoms, and the severity thereof, show that the criteria for a 70 percent rating are approximated particularly given that the most recent VA examination pointed out that the Veteran had other underlying psychiatric disorders, which were secondary to, and/or related to the PTSD.  
The evidence does not however show that the criteria for a 100 percent rating are met or approximated.  

Specifically, there is no evidence of symptoms such as grossly inappropriate behavior, persistent danger of hurting himself or others, or an inability to perform activities of daily living.  While the Veteran reports that he has some suicidal thoughts, he has never reported any sort of plan or intent, and reported that he felt he was living for the memory of his buddies who died in Vietnam.  Moreover, the Veteran has consistently acted appropriately at all examinations and he is able to engage in activities of daily living and remain well-groomed.  He has remained married to his wife for a number of years.  Although he has reported that he and his wife are distant, and sleep in separate beds, the evidence does not show that he is typically a physical threat to others, and, has in fact remained married.  In addition, gross impairment in thought processes or communication is not shown.  Although the November 2006 noted impairment of thought process or communication, and diminished concentration, there was no indication that any such impairment was significant, and it is clear from the totality of the record that the Veteran does not exhibit "gross impairment in thought processes or communication."  For example, he has always been able to provide meaningful and coherent statements to examiners and to the RO regarding his disabilities.  The Veteran is not disoriented to time or place as shown by findings on VA examination and outpatient treatment reports nor does he report such disorientation.  Finally, although the Veteran reports that he has some memory loss and has some short-term memory loss noted on examination, the evidence does not show that he has trouble recalling names of close relatives, his occupation or his own name.  Although he prefers to remain isolated, and shows ongoing severe anxiety, he nevertheless is able to leave the home, communicate with physicians, and the like.  Moreover, he does not report delusions or hallucinations.  Finally, the Veteran's overall disability picture is not productive of symptoms that more nearly approximate the assignment of a total rating as the evidence as a whole does not show that he has total occupational and social impairment.  In that regard, the evidence shows that the Veteran was employed full-time until a non-service-connected stroke forced him into retirement, and total social impairment is not shown as he remains married.  

Given the facts in this case, the criteria for the assignment of a 70 percent rating, but not higher, have been met in accordance with the provisions of Diagnostic Code 9411 since the effective date of service connection.  All psychiatric symptoms, including alcohol use, have been considered in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The statements of the Veteran are considered competent, credible and probative and were considered in reaching the above determinations.   

Consideration has been given to whether the Veteran was entitled to "staged" ratings for the service-connected PTSD as prescribed by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms may have worsened somewhat since his retirement, the overall totality of the evidence of record does not establish that the service-connected disability has been 100 percent disabling at any time during covered by this appeal.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The overall impairment due to the manifestations of his PTSD, which at times results in violent behavior, avoidant behavior, and isolation, are contemplated by the schedular criteria.  In that regard, the signs and symptoms attributable to his PTSD, and the severity thereof, have been considered above in assigning the 70 percent evaluation.  There has been no showing that the service-connected psychiatric condition has otherwise rendered impracticable the application of the regular schedular standards, particularly as the Veteran reported that his retirement was specifically due to a physical impairment.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  The assignment of a 70 percent disability evaluation contemplates that there is commensurate considerable industrial impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence shows the Veteran worked full-time, despite the PTSD, and did not retire as a result of any psychiatric disability; but, rather, he reportedly retired as a result of a stroke, which limited his ability to perform the physical duties required at his job.  Moreover, the Veteran specifically noted that working was actually an outlet for his PTSD, and that his symptoms worsened when he was forced to retire due to his physical disabilities.  As the Veteran does not assert unemployability due to the service-connected psychiatric disability, TDIU is not raised by the record.


ORDER

An initial 70 percent rating, but no higher, for the service-connected PTSD is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) show that the Veteran was afforded audiometric testing as part of his entrance examination in July 1968.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher. Here, though, the 1968 entrance examination specifically notes that the Veteran's audiometric testing results are reported via the ASA standards.  In either case, the Veteran's hearing was well within normal limits at that time.  The audiogram results are as follows, with conversion to ISO in parentheses):  The pure tone threshold in the right and left ears at 500, 1000 and 2000 Hz was -5.  The pure tone threshold in the right and left ears at 4000 Hz was 10.

The discharge examination report from April 1970 notes that the Veteran was provided with audiometric testing, which presumably was provided under ISO standards, however, this was not made clear.  The results note a pure tone threshold of 0 in both ears at 500, 1000, and 2000 Hz.  A pure tone threshold of 15 was noted in the right ear at 4000 Hz, and a pure tone threshold of 10 was noted in the left ear at 4000 Hz.  Thus, the Veteran's hearing was noted to be normal at discharge, and no upward shift was noted between the time of entry and the time of discharge.  

Current VA records show that the Veteran has hearing loss for VA purposes, as well as complaints of tinnitus.  

At a VA examination in November 2006, the Veteran reported combat-related noise exposure from explosions, gunfire, mines, grenades, artillery and rockets.  The Veteran was not provided with hearing protection.  The results of pure tone testing were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
65
60
LEFT
15
15
45
65
65

The average in the right ear is 46 and the average in the left ear is 48.  Speech recognition score was 96 percent in the right ear and 94 percent in the left ear.  Tympanometry and acoustic reflexes were unremarkable.  

The diagnosis was normal range to moderately severe sensorineural hearing loss from 500 through 4000 Hz bilaterally.  The examiner opined that the Veteran's current hearing loss and tinnitus were not caused by or a result of his military noise exposure.  The rationale given was that the Veteran's hearing was normal at the end of service.  

The Veteran reported on his NOD, however, that he noticed a decrease in his hearing during service, first noted tinnitus in service, and explained that his hearing test at discharge was merely a whispered voice test.  

In support of his claim, the Veteran submitted a copy of a July 2011 private audiological evaluation.  The private audiologist noted that the Veteran had normal hearing at the time he entered service, and was in combat during the Vietnam War, during which he was exposed to gunfire and other excessive noise.  Hearing protection was not utilized.  He reported to the audiologist that he had increased difficulty with his hearing since service; and, although he worked in a noisy environment after service, hearing protection was required.  According to the private audiologist, the audiometric testing revealed a mild to moderate sensori-neural loss bilaterally that was suggestive of noise exposure.  Significantly, the examiner noted that the left ear responses were reduced compared to the right ear responses, and that was commonly seen in hearing loss associated with firing guns.  
Thus, the audiologist concluded that the Veteran's noise exposure could be a contributing factor and the tinnitus was secondary to the nerve damage in both ears.  She did note, however, that she wanted to see copies of audiograms.

The evidence of record shows a current bilateral hearing loss for VA purposes as well as a diagnosis of tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service.  The Veteran also indicated when he filed his NOD that he noticed tinnitus and a decrease in his ability to hear during, and since service.  The Veteran is certainly competent to testify as to a symptom such as hearing loss and ringing in the ears which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is competent to report such symptoms, but the Board must still determine the Veteran's credibility in this regard.  The Veteran's statements are contradictory to the objective findings which do not show hearing loss in service, and moreover, do not show a threshold shift during service that would indicate any type of loss, no matter how slight.  However, the Veteran continues to maintain that he was only provided with a whispered voice test, and not an audiogram at the time of discharge.  A medical opinion is necessary to address this point of contention.  

Additionally, while the private opinion indicates a possibility that the Veteran's current hearing loss may be related to in-service acoustic trauma, this opinion is too speculative because the examiner does not provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the current hearing loss is related to service.  Given the presence of a negative VA opinion, another VA examination should be conducted to reconcile the contradictory opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to assess the current nature and likely etiology of this bilateral hearing loss and tinnitus.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The examiner should reconcile the Veteran's reported history that he was only given a whispered voice test on at his discharge examination with the STRs which apparently provide audiometric findings.  Additionally, the examiner should reconcile the Veteran's reports that he first noticed hearing loss in service with the other evidence of record, including the private examiner's observation that the Veteran's asymmetric pattern of hearing loss is consistent with firing weapons.  The VA examiner should also be advised that service connection for hearing loss may be established even if it is first shown after service if all the evidence assembled establishes that it was incurred as a result of in-service acoustic trauma.  The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that current hearing loss and tinnitus began in or is related to service, to include excessive noise exposure therein to include during combat.  A complete rationale for all opinions is requested.  

2.  Following the above, ensure that the examination report is complete and responsive and, if not, return the report(s) as inadequate.  Then readjudicate the Veteran's claims after undertaking any other development deemed warranted.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


